COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Benedict Emesowum v. Zone One Auto Storage and Milam
                             Street Auto Storage Inc. d/b/a Fast Tow Wrecker

Appellate case number:       01-14-00472-CV

Trial court case number:     1045789

Trial court:                 County Civil Court at Law No. 3 of Harris County

       On July 16, 2014, appellant, Benedict Emesowum, filed a motion in this case
challenging the trial court’s order sustaining a contest to his affidavit of indigence. See
TEX. R. APP. P. 20.1(j)(1). The motion was filed the same day the trial court signed the
order. See TEX. R. APP. P. 20.1(j)(2). Nevertheless, neither the trial court clerk nor the
court reporter timely filed any record pertaining to appellant’s indigence or the hearing
on the contest to his affidavit of indigence. See TEX. R. APP. P. 20.1(j)(3). As a result,
we were unable to rule on the motion within 10 days after it was filed, the motion was
granted by operation of law, and appellant is entitled to proceed without advance
payment of costs. See TEX. R. APP. P. 20.1(j)(4).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records
that appellant is indigent and is allowed to proceed on appeal without advance payment
of costs. See TEX. R. APP. P. 20.1(k), (n).
       It is further ORDERED that the trial court clerk file with this Court, within 30
days of the date of this order and at no cost to appellant, a clerk’s record containing the
items specified in Texas Rule of Appellate Procedure 34.5(a), and that the Court Reporter
file with this Court, within 30 days of the date of this order and at no cost to appellant,
the reporter’s record. See TEX. R. APP. P. 20.1(k), 35.1(b).
       Appellant’s brief is ORDERED filed with this Court within 30 days after the later
of the date the clerk’s record is filed or the date the reporter’s record is filed. See TEX. R.
APP. P. 38.6(a). Appellees’ brief(s), if any, must be filed within 30 days after the date
appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.
Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: August 14, 2014